326 So.2d 441 (1976)
STATE of Florida, Petitioner,
v.
Leon Norman BURGESS, Respondent.
No. 47477.
Supreme Court of Florida.
January 7, 1976.
Rehearing Denied February 17, 1976.
Robert L. Shevin, Atty. Gen., and Charles Corces, Jr., Asst. Atty. Gen., for petitioner.
Jack O. Johnson, Public Defender, and Dennis Maloney, Asst. Public Defender, for respondent.
John A. Madigan, Jr., and Jack M. Skelding, Jr., of Madigan, Parker, Gatlin, Truett & Swedmark, Tallahassee, for the Florida Sheriffs Ass'n amicus curiae.
BOYD, Judge.
As authorized by Article V, Section 3(b)(3), Florida Constitution, this matter came to this Court as a certified question of great public interest.[1]
The question is as follows:
"May one forcefully resist an unlawful arrest by a person whom he knows or has reason to know to be an authorized police officer?"
The record shows Respondent was charged with resisting arrest with violence but submitted a nolo contendere plea to a lesser offense of resisting arrest without violence. Since the guilty plea was accepted by the court to a lesser offense, we deem it inappropriate to issue our opinion in response to the certified question relating to resisting arrest with violence.
Accordingly, we respectfully decline to answer the question propounded by the District Court.
It is so ordered.
ADKINS, C.J., and OVERTON, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.
NOTES
[1]  313 So.2d 479 (Fla.App. 1975).